Name: Commission Regulation (EEC) No 306/90 of 2 February 1990 on the supply of various lots of refined sunflower oil as food aid
 Type: Regulation
 Subject Matter: cooperation policy;  processed agricultural produce;  United Nations
 Date Published: nan

 6. 2. 90 Official Journal of the European Communities No L 34/5 COMMISSION REGULATION (EEC) No 306/90 of 2 February 1990 on the supply of various lots of refined sunflower oil as food aid 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1750/89 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management ^) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain countries and beneficiary organizations 2 090 tonnes of refined sunflower oil ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July HAS ADOPTED THIS REGULATION : Article 1 Refined sunflower oil shall be mobilized in the Community as Community food aid for supply to the recipients listed in the Annexes in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annexes. Supplies shall be awarded by the tendering procedure. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 February 1990. For the Commission Ray MAC SHARRY Member of the Commission (  ) OJ No L 370, 30. 12. 1986, p. 1 . (*) OJ No L 172, 21 . 6 . 1989, p. 1 . O OJ No L 136, 26. 5 . 1987, p. 1 . (4) OJ No L 204, 25. 7 . 1987, p. 1 . No L 34/6 Official Journal of the European Communities 6. 2. 90 ANNEX I 1 . Operation No ('): 435/89 2. Programme : 1988 3. Recipient : Edimba UEE, Ministerio do Comercio Interno, CP 1404, Luanda ; tel. 33 79 84 4. Representative of the recipient (') : S.E. M. E. Guerra, Ambassade d Angola, 182, rue Franz Merjay, B- 1 180 Bruxelles : tel . 344 4980  telex 62635 EMBRUX B 5. Place or country of destination : Angola 6. Product to be mobilized : refined sunflower oil 7. Characteristics and quality of the goods (3) : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under IIIA2) 8 . Total quantity : 500 tonnes net 9 . Number of lots : one 10. Packaging and marking : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under III.B) :  anti-rust-treated 1 0-litre metal drums  packed two per carton (see OJ No C 216, 14. 8 . 1987 under I.3.3)  the drums and cartons must carry the following wording :  in 20-foot containers 'ACÃ Ã O N? 435/89 / Ã LEO VEGETAL / DONATIVO DA COMUNIDADE ECONÃ MICA EUROPEIA* 1 1 . Method of mobilization : Community market 12. Stage of supply : free at destination 1 3 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  1 6. Address of the warehouse and, if appropriate, port of landing (l0) : warehouse Edimba  Luanda : Mulemba, Estrada de Cacuaco, Frente a Induve 17. Period for making the goods available at the port of shipment stage : 3 . 4. to 1 . 5. 1990 18 . Deadline for the supply : 15. 5. 1990 19 . Procedure for determining the costs of supply (s): tendering 20. Date of expiry of the period allowed for submission of tenders : 20. 2. 1990, not later than 12 noon. Tenders shall be valid until 12 midnight on 21 J 2. 1990 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 6.* 3 . 1990, not later than 12 noon. Tenders shall be consi ­ dered valid until 12 midnight on 7. 3. 1990 (b) period for making the goods available at the port of shipment : 17. 4. to 15. 5 . 1990 (c) deadline for the supply : 29. 5. 1990 22. Amount of the tendering security : 15 ECU per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders (*) : Bureau de 1 aide alimentaire, Ã 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58, 200 rue de la Loi, B- 1049 Bruxelles ; telex AGREC 22037 B  25670 B 25. Refund payable on request by the successful tenderer :  6. 2. 90 Official Journal of the European Communities No L 34/7 ANNEX II 1 . Operation No (') : 533/89 2. Programme : 1989 3 . Recipient : Peru 4. Representative of the recipient (2) : Oficina Nacional de Apoyo Alimentario (ONAA), Natalio Sanchez 220, Piso 14, Jesus Maria, Lima (Peru); tel . 24 24 64 5. Place or country of destination : Peru 6. Product to be mobilized : refined sunflower oil 7 . Characteristics and quality of the goods (3)(4) : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under IIIA.2) 8 . Total quantity : 1 000 tonnes net 9 . Number of lots : one 10 , Packaging and marking : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under I.3.3) :  metal cans of 5 kilograms  the cans and cartons must carry the following wording : 'ACCIÃ N N ° 533/89 / ACEITE DE GIRASOL / DONACIÃ N DE LA COMUNIDAD ECONÃ  ­ MICA EUROPEA AL PERÃ  / DISTRIBUCIÃ N GRATUITA' 1 1 . Method of mobilization : Community market 1 2 . Stage of supply (8) : free at port of landing  landed 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing : Callao 16 . Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 3 . 4 to 1.5. 1990 18 . Deadline for the supply : 15. 5 . 1990 19 . Procedure for determining the costs of supply (*) : tendering 20 . Date of expiry of the period allowed for submission of tenders : 12 noon on 20. 2. 1990. Tenders shall be valid until 12 midnight on 21 . 2. 1990 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 6. 3 . 1990. Tenders shall be considered valid until 12 midnight on 7. 3 . 1990 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 17. 4 to 15. 5. 1990 (c) deadline for the supply : 29. 5. 1990 22. Amount of the tendering security : ECU 1 5 per tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders (') : Bureau de l'aide alimentaire, Ã 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58 , 200 rue de la Loi , B- 1049 Bruxelles ; telex AGREC 22037 B  25670 B 25. Refund payable on request by the successful tenderer :  No L 34/8 Official Journal of the European Communities 6. 2 . 90 ANNEX III 1 . Operation No ('): 619/89 2. Programme : 1989 3 . Recipient : UNRWA Headquarters, Vienna International Centre, PO Box 700, A - 1400 Vienna 4. Representative of the recipient (2) : UNRWA Field Supply and Transport Officer, West Bank, PO Box 19149 Jerusalem, Israel 5 . Place or country of destination : Israel 6 . Product to be mobilized ; refined sunflower oil 7 . Characteristics and quality of the goods (3) (4) (") : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under III.A.2) 8 . Total quantity : 590 tonnes net 9 . Number of lots : one 10 . Packaging and marking : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under III.B) :  200-kg drums (' ') (12)  the drums must carry the following wording : 'ACTION No 619/89 / SUNFLOWER OIL / GIFT OF THE EUROPEAN ECONOMIC COMMU ­ NITY TO UNRWA FOR FREE DISTRIBUTION TO PALESTINE REFUGEES / ASHDOD / DATE OF PRODUCTION .../ DATE OF EXPIRY . . . (PRODUCTION DATE PLUS 2 YEARS)' 1 1 . Method of mobilization : Community market 1 2 . Stage of supply : free at port of landing-lanted 13 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing : Ashdod 1 6 . Address of the warehouse and, if appropriate, port of landing :  1 7. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 3 . 4. to 1 . 5 . 1990 18 . Deadline for the supply : 15 . 5 . 1990 19 . Procedure for determining the costs of supply (*): tendering 20 . Date of expiry of the period allowed for submission of tenders : 12 noon on 20. 2. 1990. Tenders shall be valid until 12 midnight on 21 . 2. 1990 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 6. 3 . 1990 . Tenders shall be considered valid until 12 midnight on 7. 3 . 1990 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 17. 4. to 15. 5 . 1990 (c) deadline for the supply : 29 . 5. 1990 22. Amount of the tendering security : ECU 1 5 per tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders (6) : Bureau de l'aide alimentaire, a 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58, 200 rue de la Loi, B-1049 Bruxelles ; telex AGREC 22037 B  25670 B 25 . Refund payable on request by the successful tenderer :  6. 2. 90 Official Journal of the European Communities No L 34/9 Notes : (') The operating number is to be quoted in all correspondence. (2) Commission delegate to be contacted by the successful tenderer : see list published in OJ No C 227, 7 . 9. 1985, p. 4. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the products to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. (4) The succesful tenderer shall supply to the beneficiary or its representative, on delivery, the following documents :  phytosanitary certificate,  certificate of origin. (*) Point (g) of Article 7 (3) of Regulation (EEC) No 2200/87 shall not be applicable to tenders submitted. (*) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of these Annexes, evidence that the tendering security referred to in Article 7 (4) (a) of Regu ­ lation (EEC) No 2200/87 has been lodged, preferably :  either by porter at the office referred to in point 24 of these Annexes,  or by telecopier on one of the following numbers in Brussels : 235 01 32 236 10 97 235 01 30 236 20 05 (*) Commission delegate to be contacted by the successful tenderer : M. Boselli  DÃ ©lÃ ©gation CEE, Calle Orinoco, Las Mercedes, Ap. 768076, Las Americas 1061A, Caracas, Venezuela ; tel . (58-2) 91 51 33, telex 27298 COMEU VC, telefax (58-2) 91 88 76 (') If the goods are containerized on the successful tenderer s initiative, he must meet the cost of transport of these to the port warehouse where emptying is carried out. (*) Commission delegate to be contacted by the successful tenderer : M. Gil RÃ ©naux, DÃ ©lÃ ©gation CEE, 6 rua Rainha Jinga, Luanda ; tel. 39 30 38, telex 3397 DELCEE AN (l0) The unloading is programmed for Luanda. Nevertheless an option between the ports of Luanda, Lobito and Namibe will remain open at the latest until the entry of the vessel into Angolan waters (at Cabinda). The following rates of unloading are reported at present : Luanda : it may be hoped that between 1 00 and 400 tonnes mil be unloaded per day. Vessels of 9 000 tonnes maximum. Six wharves. Lobito : unloading of between 200 and 600 tonnes per day. Vessels of 9 000 tonnes maximum. Four wharves. Namibe : unloading of between 100 and 300 tonnes per day. Vessels of 8 000 tonnes maximum. Three wharves. (u) In new bunged metal drums, coated inside with food-can varnish or having been subject to a procedure giving equivalent guarantees, of 190 to 200 kilograms (to be indicated in the tender) net weight, fully filled and hermetically sealed in an atmosphere of nitrogen. The drums should be strong enough to with ­ stand a long sea journey. Their composition must not be such as to be harmful to human health or to cause a change in the colour, taste or odour of their contents. Each drum must be fully leakproof. (12) Consignment to be stowed in 20-foot containers containing not more than 17 tonnes each, net ; not more than 30 containers are to be shipped on any vessel. (13) Hie succesful tenderer is to contact the recipient as soon as possible to establish which consignment documents are required and how they are to be distributed.